     Case 5:19-cv-01893-JGB-KK Document 28-1 Filed 07/02/20 Page 1 of 1 Page ID #:95




1
                           UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
2
      ADRIANA GUTIERREZ,                            )   Case No.
3
                    Plaintiff,                      )
4
                                                    )   5:19-cv-01893-JGB-KK
5
      -vs-                                          )
      TOYOTA FINANCIAL SERVICES                     )   PROPOSED ORDER TO DISMISS
6
      INTERNATIONAL; and DOES 1-10                  )   WITH PREJUDICE
7     inclusive                                     )
8
                                                    )
                                                    )
9                  Defendants                       )
10                                                  )
11

12           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
13    this matter is dismissed in its entirety with prejudice pursuant to Federal Rule of
14    Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and
15    attorneys’ fees.
16

17                                               Dated this ____________________
18

19

20
                                       _______________________________________
21
                                              Honorable Judge of the District Court
22

23

24

25

26

27

28




                                      [Proposed]Order to Dismiss - 1
